DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 2014/0319920) in view of Yoscovich et al. (US 20170346295)

Re Claims 1 and 5, 9, 13-16; Kuboyama discloses a method for controlling photovoltaic power generation (2), applied to a photovoltaic power generation system, the photovoltaic power generation system comprises at least one photovoltaic string (2a, 26b and 2c-2d) and a control device (14), the photovoltaic string comprises a plurality of photovoltaic modules, each photovoltaic module comprises an optimizer (21b-d) connected to a photovoltaic unit (2), output ends (the right side of the converter) of all optimizers in the same string being connected to each other and the photovoltaic unit comprises at least one photovoltaic component (solar cell), the method comprising: (Fig. 1)
sending, at scheduled time (S12 and S16, Fig. 6), by the control device,(14) an output voltage reference value update instruction (Vdref2-4) to at least two of the optimizers, wherein the output voltage reference value update instruction is used to instruct the at least two of the optimizers to update an output voltage reference value(step-up ratio); and 
receiving, by the at least two of the optimizers, the output voltage reference value update instruction (Vdref2-4), and updating the output voltage reference value (step-up ratio) according to the output voltage reference value update instruction, (par 0028, 0045 and also see Fig. 1 and 4).
wherein the control device (14) keeps sending the output voltage reference value update instruction (Vdcref2-4) to the at least two of the optimizers (21b-d) at the predetermined time interval, (S12, S14, Fig. 1, 6) during an operation of the photovoltaic power generation system, 
wherein the output voltage updating instruction is utilized to update the voltage reference value based on a current output voltage (the current voltage is determined by the voltage detector 10a before the update shown in par 0028 is performed). (par 0028, 0045 and also see Fig. 1 and 4).
Kuboyama does not disclose that the all optimizers in the same string being connected in series to each other and wherein the output voltage reference value update instruction is periodically, at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable.
Yoscovich disclose that the all optimizers (202a and b) in the same string being connected in series to each other (Fig. 2a) and wherein the output voltage reference value update instruction (reference signal) is periodically (the short time is predetermined (e.g. the converter may draw a new reference sample from memory or sample an oscillating reference signal after a period of time such as about 10 microseconds or about 100 microseconds), at a predetermined time interval, sent to the at least two of the optimizers in the each photovoltaic string, wherein the predetermined time interval is adjustable (the “about” in the sentence allows the period of time to be adjustable since the “about” is not an exact number. The actual figure could be slightly higher or lower, therefore adjustable). (Par 0075)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have added the features of the controller shown by Yoscovich to the device of Kuboyama in order to adequately control the DC-DC converters so that adequate power is provided to the load so that the load can operate effectively and also arrange the converters in series in order to give a greater resultant voltage. Voltage increases if the number of cells increases. Series circuits do not overheat easily.

Re Claim 2; Yoscovich discloses wherein the optimizer is a direct current DC/DC converter, and a topology of the optimizer is any one of buck, boost, buck-boost, or boost- buck. (Par 0046-0048)

Re Claim 3; Kuboyama discloses wherein a communication between the control device (14) and the optimizer (21b-21d) is one of wired communication or wireless communication. (Fig. 1, wired connection)

Re Claim 4 and 6-8, 10-12 and 17; Kuboyama discloses wherein the output voltage reference value update instruction comprising a status parameter identifier, and the status parameter identifier is used to instruct the optimizers to update the output voltage reference value based on a preset adjustment coefficient; or the output voltage reference value update instruction carries an adjustment coefficient, so that the optimizer updates, after receiving the output voltage reference value update instruction, the output voltage reference value based on the adjustment coefficient.(Par 0029-30; The controller 14 determines the step-up ratios in such a manner that the input voltages Vdc2 to Vdc4 respectively match the voltage commands Vdcref2 to Vdcref4, and outputs to the DC/DC converters 21b to 21d the step-up ratios as step-up ratio commands (which are exemplary control commands) furthermore because output voltage reference value update instruction instruct the optimizers to update the output voltage reference value, it would be obvious that output voltage reference value update instruction has an preset adjustment coefficient to adequately influence the change. The disclosure of par 0029-0030 is similar to applicant’s par 0055)

	Re Claim 14; Kuboyama discloses wherein the output voltage reference value is periodically updated and adjusted based on factors including at least one of preset adjustment coefficient and an adjustment coefficient, and the adjustment coefficient is a ration of an output voltage upper limit value to the output voltage reference value. (the value is adjusted based on the measured voltage determined by the voltage detector 10 Par 0028)

Re Claim 18; Kuboyama further comprising an inverter (12), the control device is comprised in the inverter, the output ends of the at least two optimizers are connected to the inverter after being series connected with each other. (Par 0038, Fig. 1, the examiner reads 12 and 14 as the inverter)



Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that the references does not disclose output voltage reference value which is required to be updated in a particularly way, for example, one or more times at scheduled time, to release the output voltage of the optimizers when the output voltage reference value reached. 
However, the examiner respectfully disagrees. As shown in the rejection the combination of references discloses the claimed limitation as shown above. To be specific, Fig. 3 and par 0028 of Kuboyama shows that the output voltage reference value is updated based on the measured voltage by the voltage sensor. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
05/25/2022
Primary Examiner, Art Unit 2836